77 N.Y.2d 821 (1991)
Alliance of American Insurers et al., Appellants,
v.
Roderick Chu, as Commissioner of Taxation and Finance of the State of New York, et al., Respondents.
State Farm Mutual Automobile Insurance Company, Appellant,
v.
Roderick Chu, as Commissioner of the Department of Taxation and Finance of the State of New York, Respondent.
American Insurance Association, Appellant,
v.
Commissioner of the Department of Taxation and Finance of the State of New York, Respondent.
Court of Appeals of the State of New York.
Decided January 8, 1991.
Reargument ordered and case set down for the February session of this Court.